UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (or Date of Earliest Event Reported):August 4, 2011 SWIFT ENERGY COMPANY (Exact name of Registrant as specified in its charter) Texas 1-8754 20-3940661 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16825 Northchase Drive, Suite 400 Houston, Texas 77060 (Address of principal executive offices) (281) 874-2700 (Registrant’s telephone number) Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition In a news release before the market opened on August 4, 2011, Swift Energy Company announced preliminary unaudited financial results for the second quarter of 2011, provided updated 2011 guidance and reported that certain of its officers will discuss such financial results in a conference call to be held at 9:00a.m. (CDT) on that date.In the release, the Company also announced that the conference call would be webcast live and archived on its website.The press release is attached to this report as Exhibit 99.Swift Energy Company does not intend for this Item 2.02 or Exhibit 99 to be incorporated by reference into its filings under the Securities Exchange Act of 1934. Item 9.01.Financial Statements and Exhibits (d) Exhibit. Exhibit Number Description 99 Swift Energy Company press release dated August 4, 2011. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 4, 2011 Swift Energy Company By: /s/ Bruce H. Vincent Bruce H. Vincent President 3 EXHIBIT INDEX Exhibit Number Description 99 Swift Energy Company press release dated August 4, 2011. 4
